Title: Abigail Adams Smith to Abigail Adams, 13 August 1788
From: Smith, Abigail Adams
To: Adams, Abigail


        
          New-York, August 13th, 1788.
          My Dear Mamma:
        
        We came to town last evening to dine (by invitation) this day, with the President of Congress, and this morning I had the pleasure of receiving your letter of the 6th. * * * *
        I am very sorry to hear that you have had so much sickness and so many other perplexities to encounter, since your return; it increases my desire to be with you, to assist you all in my power. I hope you will escape sickness yourself, and I wish you would not permit your mind to be anxious. I can see, through your letters, that your spirits are hurried, and your mind in a continual agitation. You must overcome this, or you will certainly be sick.
        Your request, my dear mamma, for me to make you a visit in November, I am sorry I cannot comply with it. If I undertake the journey at all this season, it must be much sooner. I most ardently wish to see you, and sometimes think I cannot permit this season to pass, without gratifying myself; but the inconveniences of travelling are so great in this country, that I am not quite determined about the matter. Col. Smith wishes to visit General Washington; but if I were to express a strong desire to go eastward, he would not hesitate to undertake the journey as soon as I wished. But we must sometimes sacrifice our wishes to convenience and prudence. If my father should come on in November, I hope you will accompany him, for I shall be very solicitous to have a visit from you at that time.
        
        What to say, or what to expect, respecting the future governors of this our country, I know not. When eleven States have adopted the Constitution, and in reality the Congress ought to have no existence, they are delaying to pass the ordinance for the organization of the new Government, by party cabals and intrigues, by disputing where the new Government shall meet. It has now become a matter of party, totally. Every man consults his own views, and endeavours to bring as many others to his side of the question as he can have any influence over. A. B. has built a fine house, and wants to remove to Philadelphia, that he may outshine brilliancy itself. Others have different views; few, I believe, consider the advantage that is to arise to the whole country, or consult convenience at all. The question has now been many weeks in debate, and is not yet decided.
        We have dined to-day at the President’s—a company of twenty-two persons, many members of Congress, Mr. . . ., &c. Had you been present, you would have trembled for your country, to have seen, and heard, and observed, the men who compose its rulers. Very different, I believe, they were in times past. All were high upon the question now before them; some were for it, and others against it. Mr. . . . was the only silent man at table, and there were very few whose behaviour bore many marks of wisdom. To what a state this country is approaching, I don’t know; time only can determine.
        It is reported that North Carolina has rejected the Constitution by a majority of a hundred. But—to have done with politics.
        Col. Smith has received a vote of thanks from Congress, for the manner in which he has conducted the business in Portugal. I do not hear that any new appointments are likely to be made to any foreign power. A General Armstrong, a delegate from Pennsylvania, is the man looking forward to the appointment to England.
        Mrs. Knox has gone out of town for some weeks; but when I see her I will mention Cornish to her. I told her that such a person was coming out with you, and she said she remembered her, and should be glad to see her again. General Knox is in Boston; perhaps she had better see him.
        Mr. G. . . . called upon me this morning; he tells me that he saw my father and yourself in Boston. He is just the same precise, formal being as he used to be, and speaks so prettily that I could not understand him. * * *
        Your affectionate daughter,
        A. Smith.
      